Title: To James Madison from David Yancey, 10 September 1807
From: Yancey, David
To: Madison, James



Sir
Yanceyville Sepr. 10th. 1807

The state of my health requiring that I should leave the United States in pursuit of amore favourable climate, it becomes necessary that I should have some evidence of citizenship, to secure to me, in foreign countries, those privileges which belong to citizens of the U. S.  I am told that application is properly made to you for this purpose.  The slight recollection that you may have of me, wd. not probably be sufficient to authorize you to issue the certificate, but I hope the inclosed evidence will be sufficient to satisfy you that I was born & raised in the county of Louisa.  I hope it will be convenient to send the protection by the boy.  I beg you to excuse the trouble which I am giving you & believe me to be with the highest respect & consideration yrs.

David Yancey

